Citation Nr: 1742594	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-24 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for sinus disability, to include as secondary to service-connected fracture left zygomatic arch with neuritis.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected fracture left zygomatic arch with neuritis.


REPRESENTATION

Veteran represented by:	N. Albert Bacharach, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision (left knee) and an April 2012 rating decision (sinus disability and sleep apnea) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously remanded by the Board in June 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.  

In April 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's current left knee disability had its onset during his active service, that it is causally related to his active service or that it is otherwise etiologically related to his active service.  

2.  The most probative (competent) evidence of record does not demonstrate that the Veteran had a sinus disability proximate to, or during, the appeal period.  

3.  The most probative evidence of record does not show that the Veteran's obstructive sleep apnea had its onset during his active service, that it is causally or otherwise etiologically related to his active service, or that it is caused by, proximately due to, or aggravated by, his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).   

2.  The criteria for entitlement to service connection for a sinus disability, to include as secondary to service-connected fracture left zygomatic arch with neuritis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ §§ 3.102, 3.303, 3.310 (2016).  

3.  The criteria for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected fracture left zygomatic arch with neuritis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309 (a).  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that an examiner's finding that a Veteran's alcoholism was "related to" factors other than his service-connected PTSD was not sufficient to permit the Board to conclude that the PTSD did not aggravate his alcoholism).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Notably, the Court of Appeals for Veterans Claims (CAVC) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The CAVC also has indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis - Left Knee Disability

The Veteran contends that he has a current left knee disability that is related to an in-service event.  Specifically, the Veteran stated he injured his knee in October 1969 while playing football.  See VA Form 21-4138 Statement in Support of Claim received February 2010.   

An October 2016 VA treatment record reflects a diagnosis of degenerative joint disease of the left knee.  Accordingly, the Board finds that there is a current disability for service-connection purposes.

As to an in-service event, a review of the Veteran's service treatment records reveals that the Veteran injured his right knee while playing football in October 1969.  An October 1969 service treatment record reflects an impression of a medial collateral ligament strain, right knee and the Veteran was prescribed a splint.  However, the service treatment records do not reflect any complaints or treatment for a left knee injury.  A November 1969 report of medical history shows the Veteran had a normal clinical evaluation of the left knee.  The report notes, the Veteran was "in good health" with no significant medical problems.  Additionally, the Veteran noted that he does not have nor has ever had a trick or locked knee. 

In summary, the service treatment records do not reflect in-service complaints of a left knee injury or pain.  The earliest evidence of record of a left knee injury is a January 2002 VA consultation showing hypersensitive bilateral knee pain, more than 30 years after the Veteran's separation from active service.  Therefore, there is evidence of a current left knee disability, but there is no evidence of an in-service injury, illness, or disease to which the current left knee disability may be medically attributed.  Rather, the evidence suggests that the Veteran suffered a right knee injury in October 1969, not a left knee injury.   

As to service connection on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307 (a)(3) and 3.309 (a), as noted above, the record shows that the Veteran has been diagnosed with arthritis in his left knee.  However, the diagnosis was made many years after the Veteran's separation from service.  The record does not show that the Veteran was diagnosed with arthritis during service or within one year of separation from active service.  Accordingly, the Board finds that service connection is also not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307 (a)(3) and 3.309 (a).       

The Board acknowledges that the Veteran was not afforded a VA examination relating directly to his left knee disability claim.  On these facts, however, an examination is not required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no left knee injury in service, and that the symptoms of a left knee disability were not present for many years thereafter, no examination is required.  Absent evidence that indicates that the Veteran has a current claimed disability that is related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's claim for entitlement to service connection for a left knee disability has been met.  38 C.F.R. § 3.159 (c)(4).

While the Veteran is competent to report a left knee injury in service, the Board does not find him to be credible in this regard.  The service medical records are absent for complaint of a left knee injury or abnormality while demonstrating complaint of right knee injury.  Additionally, the absence of demonstration of a left knee complaint until decades after service is for consideration and weighs against the claim.  

Accordingly, there is no probative evidence of record showing that the Veteran's current left knee disability had its onset during his active service, or that it is otherwise etiologically related to his active service.  See 38 C.F.R. § 3.303; Shedden, 381 F. 3d at 1167.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a left knee disability.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Sinus Disability

The Veteran contends that he has a sinus disability that is related to his active service, either on a direct basis or as secondary to his service-connected fracture left zygomatic arch with neuritis.  Specifically, the Veteran has indicated that during winter his face will swell up and he has a runny sensitive nose with occasional obstruction.  See, e.g., April 2015 Board hearing transcript.  As to secondary service connection, the Veteran contends that the service-connected fracture left zygomatic arch with neuritis causes or aggravates the sinus disability.  Id.

In this case, the evidence of record does not contain probative evidence of a chronic sinus disability at any time proximate to, or during, the claim.  During the pendency of the claim, a July 2011 nose, sinus, larynx and pharynx examination report noted sinus symptoms of headaches, pain and tenderness.  However, the July 2011 VA examiner stated that there was no active sinus disease seen.  The VA examiner noted that there were no private medical records available indicating chronic conditions.  An April 2012 VA addendum opinion further explained that the Veteran did have a fracture of zygomatic arch during service but it did not involve his sinuses.  The April 2012 examiner further noted that the Veteran was treated for an isolated attack of sinusitis in January 1970, which resolved without residual and if the Veteran had any current sinusitis it would be unrelated to the January 1970 event.  Additionally, the VA examiner noted that for any current sinus condition to be related to the January 1970 sinusitis the records would need to contain evidence of chronicity in-service, during separation examination, and since post service.  However, the record does not contain such evidence.   

The Veteran was provided a VA examination relating to his claimed sinus disability in January 2017.  The January 2017 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner stated that the Veteran does not now have or has ever been diagnosed with a sinus, nose, throat, larynx or pharynx condition.  The Veteran stated he has superficial numbness and sensitivity, as well as occasional aching discomfort.  The Veteran further stated that during cold whether it hurts like a tooth ache.  He described having occasional upper respiratory tract infection symptoms with nasal congestion.  The January 2017 VA examiner stated that the Veteran's described symptoms are not consistent with a chronic nasal/sinus condition such as sinusitis.  The VA examiner further stated that the Veteran's claimed symptoms are related to his service-connected fracture left zygomatic arch with neuritis, not to a sinus disability.  

VA treatment records also reflect sinus related complaints.  As cited by the January 2017 VA examiner, a July 2010 primary care note reflects that the Veteran complained of excessive snoring and early morning headaches.  The primary care note does not describe chronic congestion or a sinus condition.  A February 2012 primary care note reflects that the Veteran complained of a stuffy congested nose for a week and antibiotics and X-rays were ordered.  The January 2017 VA examiner explained that the February 2012 primary care note shows signs/symptoms of acute and transient upper respiratory infection.  Additionally the February 2012 X-rays show the Veteran's sinuses were well aerated and radiographically clear.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has a current sinus disability that had its onset during active service, that there is a current sinus disability that is otherwise causally or etiologically related to his active service, or that there is a current sinus disability that is caused by, proximately due to, or chronically aggravated by the service-connected left zygomatic arch with neuritis.  As described above, there are few indications of sinusitis, as noted in the February 2012 VA treatment records, and such was not endorsed by prior or subsequent VA examiners, who were tasked with evaluating the Veteran's sinus condition.  Additionally, the February 2012 X-rays reflected the Veteran's sinuses were well-aerated and radiographically clear.  As such, service connection for a chronic sinus disability is not warranted.  Degmetich, 104 F. 3d at 1333.  

The Board acknowledges the Veteran's assertions that he has a sinus disability.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan, 451 F. 3d at 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the January 2017 VA examination, which do not show a diagnosis of a sinus disability.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had a chronic sinus disability at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a chronic sinus disability during or in proximity to the appeal period.  Without evidence of a current diagnosis of a sinus disability the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis - Sleep Apnea

The Veteran contends that his current obstructive sleep apnea is related to his active service, either on a direct basis or as secondary to his service-connected fracture left zygomatic arch with neuritis.  Specifically, the Veteran has indicated that he snored while on active service, particularly after a September 1968 surgery to repair a zygomatic fracture, and that he continued to have such symptoms until being diagnosed with sleep apnea in December 2010.  See, e.g., April 2015 Board hearing transcript.  The Veteran has submitted a statement from his wife in support of these assertions.  See, correspondence from the Veteran's wife, received August 2015.  As to secondary service connection, the Veteran contends that the service-connected fracture left zygomatic arch with neuritis causes or aggravates the obstructive sleep apnea.  See, e.g., April 2015 Board hearing transcript. 

The evidence of record shows that the Veteran currently has obstructive sleep apnea, which was diagnosed through a sleep study in December 2010.  Therefore, there is evidence of a current disability.  

As to an in-service event or injury, the Veteran's service treatment records are absent for any complaint of or treatment for any sleep apnea disorder.  Reports of medical examinations dated in January 1967, March 1968 and November 1969 indicate that the Veteran had normal evaluations of the lungs and chest, and do not note any complaints of sleep difficulties, to include snoring and apneic episodes.  Additionally, on reports of medical history dated January 1967, March 1968 and November 1969, the Veteran denied current and past frequent trouble sleeping and did not report snoring or apneic episodes.  Nevertheless, the Veteran has presented evidence that, during service, he snored.  Such events are capable of lay observation, and there is no reason in the record to doubt the credibility of the Veteran and his wife on the matter.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds that there is competent and credible evidence of an in-service event or injury in the form of in-service snoring.    

Thus, the issue left for consideration is whether the Veteran's current obstructive sleep apnea had its onset during his active service, is otherwise causally or etiologically related to the in-service snoring competently and credibly described by the Veteran, or is, caused by, proximately due to, or chronically aggravated by his service-connected fracture left zygomatic arch with neuritis.  

The Veteran was provided a VA examination in July 2011.  The July 2011 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The examiner concluded that it is less likely as not that the Veteran's claimed obstructive sleep apnea is due to his sinus cavity condition.  As rationale, the VA examiner stated that the medical literature finds sinus conditions do not cause obstructive sleep apnea.  

The Veteran was provided a second VA examination in January 2017.  The January 2017 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he always snored but that it got louder during service.  The examiner noted several risk factors for developing sleep apnea, including obesity, increasing age, race and gender.  The VA examiner noted that the Veteran did not have a sleep study until December 2010.  The examiner concluded that the "[e]vidence goes against onset during or proximate to military service."  The examiner further concluded that it is less likely as not that the Veteran's sleep apnea is proximately due to or the result of his service-connected fracture left zygomatic arch with neuritis.  As rationale, the VA examiner noted that the Veteran's service treatment records document that his fracture left zygomatic arch fully healed and that subsequent X-rays confirm fully aerated sinus cavities.  Additionally, the medical literature goes against an etiologic relationship between fracture left zygomatic arch with neuritis and sleep apnea because sleep apnea is characterized by recurrent, functional collapse of the velopharyngeal and/or oropharyngeal airway, causing substantially reduced or complete cessation of airflow and fracture left zygomatic arch with neuritis does not affect this pathophysiology.  The January 2017 VA examiner further opined that it is less likely than not that the Veteran's sleep apnea is aggravated by his service-connected fracture left zygomatic arch with neuritis.  As rationale the VA examiner stated that the fracture left zygomatic arch with neuritis does not affect (cause or aggravate) the pathophysiology of the velopharyngeal and/or oropharyngeal airway, which is characterized by obstructive sleep apnea.    

Of the competent medical opinion evidence of record, the Board affords greatest evidentiary weight to the January 2017 VA examiner's opinion.  The VA examiner was fully informed of the pertinent factual premises of the case, to include the competent and credible lay statements establishing that, during service, the Veteran snored.  In addition, the examiner provided a fully articulated opinion supported by thorough explanation of the diagnostic requirements for obstructive sleep apnea, and of the complex medical principles relating to the airway passages and their role in causing obstructive sleep apnea.  The examiner's opinion is consistent with the other evidence of record, to include the reports of medical examination and reports of medical history in the service treatment records, and provides a well-reasoned analysis explaining the examiner's opinion that it is less likely than not that the Veteran's obstructive sleep apnea had its onset during his active service, is otherwise causally or etiologically related to his active service, or is caused by, proximately due to, or chronically aggravated by the service-connected fracture left zygomatic arch with neuritis.  Therefore, the Board finds that the VA examiner's negative nexus opinion is due great probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  

The Board has considered the Veteran's contentions that he developed sleep apnea during his active service, as well as the statements from his wife.  The Board notes that the Veteran and his wife are competent to provide evidence about what they witnessed or experienced.  For example, they are competent to discuss snoring.  See Layno, 6 Vet. App. 465.  However, they are not competent to diagnose obstructive sleep apnea, to medically attribute the in-service symptoms to any particular cause, or to opine as to whether the service-connected fracture left zygomatic arch with neuritis caused or chronically aggravates the Veteran's obstructive sleep apnea, as doing so requires medical knowledge and expertise and falls outside the realm of common knowledge.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The evidence does not show that the Veteran or his wife have the medical knowledge and expertise necessary to provide such medical information.  Therefore, their statements attributing the in-service symptoms to obstructive sleep apnea and opinion that the service-connected fracture left zygomatic arch with neuritis caused or chronically aggravates the obstructive sleep apnea are not considered competent evidence, and do not weigh against the probative value of the January 2017 VA examiner's opinions.  

Accordingly, the Board accepts the January 2017 VA examiner's opinion as the most probative evidence of record.  The VA examiner's opinion indicates that it is less likely than not that the Veteran's sleep apnea had its onset during the Veteran's active service, that the obstructive sleep apnea is otherwise causally or etiologically related to his active service, or that the obstructive sleep apnea is caused by, proximately due to, or chronically aggravated by the service-connected left zygomatic arch with neuritis.  The VA examiner explained that the symptoms described by the Veteran and his wife do not necessarily show that the Veteran had obstructive sleep apnea in service and do not provide a sufficient basis for rendering a diagnosis of obstructive sleep apnea.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current obstructive sleep apnea had its onset during his active service, is causally or otherwise etiologically related to his active service, or is caused by, proximately due to, or aggravated by his service-connected disabilities, to include the service-connected fracture left zygomatic arch with neuritis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b): see also Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for a left knee injury is denied.  

Entitlement to service connection for a sinus disability, to include as secondary to service-connected fracture left zygomatic arch with neuritis, is denied.

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected fracture left zygomatic arch with neuritis, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


